        Case 1:20-cv-00534-AWI-SAB Document 20 Filed 07/31/20 Page 1 of 3



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                              )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   FINDINGS AND RECOMMENDATION
13          v.                                            REGARDING PLAINTIFF’S THIRD
                                                      )   REQUEST FOR INJUNCTION
14                                                    )
     KING CLARK, et al.,
                                                      )   [ECF No. 19]
15                                                    )
                    Defendants.                       )
16                                                    )
                                                      )
17                                                    )
18          Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983. Currently before the Court is Plaintiff’s third request for an
20   injunction, filed on July 29, 2020. (ECF No. 19.)
21                                                        I.
22                                                 DISCUSSION
23          The purpose of a temporary restraining order or a preliminary injunction is to preserve the
24   status quo if the balance of equities so heavily favors the moving party that justice requires the court to
25   intervene to secure the positions until the merits of the action are ultimately determined. University of
26   Texas v. Camenisch, 451 U.S. 390, 395 (1981). “A plaintiff seeking a preliminary injunction [or
27   temporary restraining order] must establish that he is likely to succeed on the merits, that he is likely
28   to suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his
                                                          1
        Case 1:20-cv-00534-AWI-SAB Document 20 Filed 07/31/20 Page 2 of 3



1    favor, and that an injunction is in the public interest.” Winter v. Natural Resources Defense Council,

2    Inc., 555 U.S. 7, 20 (2008).

3           “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not be

4    granted unless the movant, by a clear showing, carries the burden of persuasion.”             Mazurek v.

5    Armstrong, 520 U.S. 968, 972 (1997) (quotations and citations omitted) (emphasis in original). A party

6    seeking a temporary restraining order or preliminary injunction simply cannot prevail when that motion

7    is unsupported by evidence.

8           Federal courts are courts of limited jurisdiction and in considering a request for preliminary

9    injunctive relief, the Court is bound by the requirement that as a preliminary matter, it have before it an

10   actual case or controversy. City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983); Valley Forge

11   Christian Coll. V. Ams. United for Separation of Church and State, Inc., 454 U.S. 464, 471 (1982). If

12   the Court does not have an actual case or controversy before it, it has no power to hear the matter in

13   question. Id. Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the

14   Prison Litigation Reform Act, which requires that the Court find the “relief [sought] is narrowly drawn,

15   extends no further than necessary to correct the violation of the Federal right, and is the least intrusive

16   means necessary to correct the violation of the Federal right.”

17          A federal court may issue emergency injunctive relief only if it has personal jurisdiction over

18   the parties and subject matter jurisdiction over the lawsuit. See Murphy Bros., Inc. v. Michetti Pipe

19   Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a party officially, and is required

20   to take action in that capacity, only upon service of summons or other authority-asserting measure stating

21   the time within which the party served must appear to defend.”). The Court may not attempt to

22   determine the rights of persons not before it. See Hitchman Coal & Coke Co. v. Mitchell, 245 U.S. 229,

23   234-35 (1916); Zepeda v. INS, 753 F.2d 719, 727-28 (9th Cir. 1983).

24          Moreover, Plaintiff must do more than allege imminent harm; he must also demonstrate

25   immediate threatened injury. Caribbean Marine Serv. v. Baldridge, 844 F.2d 668, 674 (9th Cir.1988).

26   In other words, a plaintiff must show a real or immediate threat; a likelihood of substantial and

27   immediate irreparable injury. Gomez v. Vernon, 255 F.3d 1118, 1129 (9th Cir.2001) (quotation and

28   citation omitted). “Speculative injury does not constitute irreparable injury sufficient to warrant

                                                         2
        Case 1:20-cv-00534-AWI-SAB Document 20 Filed 07/31/20 Page 3 of 3



1    granting a preliminary injunction.” Carribean Marine Serv., 844 F.3d at 674 (quoting Goldie's

2    Bookstore, Inc. v. Superior Court, 739 F.2d 466, 472 (9th Cir.1984)).

3             Plaintiff’s filing is entitled: “Motion of Pleading Request by Inmate for Injunction to be He[]ld

4    with exception Fed. R. Civ. P. 7.” (ECF No. 19 at 1.) Plaintiff’s motion appears to generally aver to

5    various grievances underlying his conviction, the legal system, and conditions of incarceration. (ECF

6    No. 19 at 1-4.) It is unclear to the Court what, if any, relief Plaintiff seeks in his motion, though it

7    appears he avers to a need for an acquittal or dismissal. (ECF No. 19 at 4.) Plaintiff has not shown

8    that he is under threat of suffering an injury in fact that is concrete and particularized, Summers, 555

9    U.S. at 493, nor has he met the burden of demonstrating he is entitled to the “extraordinary and drastic

10   remedy” of a preliminary injunction, Armstrong, 520 U.S. at 972.

11                                                        II.

12                                            RECOMMENDATION

13            Based on the foregoing, it is HEREBY RECOMMENDED that Plaintiff’s motion for

14   injunctive relief, filed on July 29, 2020, be denied as it fails to demonstrate that Plaintiff is suffering a

15   concrete and particularized injury that is properly remedied through injunctive relief.

16            This Findings and Recommendation will be submitted to the United States District Judge

17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

18   after being served with this Findings and Recommendation, Plaintiff may file written objections with

19   the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

20   Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

21   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

22   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

23
24   IT IS SO ORDERED.

25   Dated:     July 30, 2020
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                           3
